Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22270 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

  UNITED STATES OF AMERICA, ex rel.                    MEMORANDUM DECISION AND
  GERALD POLUKOFF, M.D.,                               ORDER DENYING RELATOR’S
                                                       AMENDED MOTION FOR PARTIAL
                          Plaintiff/Relator,           SUMMARY JUDGMENT AND DENYING
                                                       AS MOOT RELATOR’S MOTION TO
  v.                                                   TAKE JUDICIAL NOTICE OF CERTAIN
                                                       ADJUDICATIVE FACTS AND
  ST. MARK’S HOSPITAL;                                 MATERIALS
  INTERMOUNTAIN HEALTHCARE,
  INC.; INTERMOUNTAIN MEDICAL
  CENTER; SHERMAN SORENSEN, M.D.;
  and SORENSEN CARDIOVASCULAR
  GROUP,                                              Case No. 2:16-CV-304 TS
                          Defendants.                 District Judge Ted Stewart


        This matter is before the Court on Plaintiff/Relator Gerald Polukoff, M.D.’s (“Relator”)

 Amended Motion for Partial Summary Judgment. 1 For the reasons discussed below, the Court

 will deny the Motion. The Court will also deny as moot Relator’s Motion for the Court to Take

 Judicial Notice of Certain Adjudicative Facts and Materials. 2

                              I. SUMMARY JUDGMENT STANDARD

        Summary judgment is proper if the moving party can demonstrate that there is no genuine

 issue of material fact and it is entitled to judgment as a matter of law. 3 In considering whether a

 genuine dispute of material fact exists, the Court determines whether a reasonable jury could

 return a verdict for the nonmoving party in the face of all the evidence presented. 4 “An issue of


        1
          Docket Nos. 382, 384. While Docket No. 384 is the operative amended Motion, the
 relevant exhibits are attached to Docket No. 382.
        2
            Docket No. 381.
        3
            FED. R. CIV. P. 56(a).
        4
         See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
 F.2d 182, 183 (10th Cir. 1991).
Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22271 Page 2 of 6




 fact is ‘material’ if under the substantive law it is essential to the proper disposition of the

 claim.” 5 The Court is required to construe all facts and reasonable inferences in the light most

 favorable to the nonmoving party. 6

         “The movant bears the initial burden of making a prima facie demonstration of the

 absence of a genuine issue of material fact.” 7 “Such a movant may make its prima facie

 demonstration simply by pointing out to the court a lack of evidence for the nonmovant on an

 essential element of the nonmovant’s claim.” 8 Once a movant has carried its initial burden, “the

 burden shifts to the nonmovant to go beyond the pleadings and ‘set forth specific facts’ that

 would be admissible in evidence in the event of trial from which a rational trier of fact could find

 for the nonmovant.” 9


                                             II. DISCUSSION

         Relator’s Motion provides 74 statements of allegedly undisputed material facts. 10 Dr.

 Sorensen and Sorensen Cardiovascular Group (collectively, “Defendants”) contest eight of these

 and offer 44 additional material facts. 11 Relator makes evidentiary objections to seven document

 exhibits Defendants submitted in opposition to the Motion and contests 22 of Defendants’




         5
             Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
         6
         See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
 Wright v. Southwestern Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
         7
             Adler, 144 F.3d at 670–71.
         8
             Id. at 671; accord Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
         9
             Adler, 144 F.3d at 671 (quoting FED. R. CIV. P. 56(e)).
         10
              See Docket No. 384 ¶¶ 1–74.
         11
              See Docket No. 414, at 6–23.

                                                    2
Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22272 Page 3 of 6




 additional material facts. 12 As none of these objections affects the Court’s analysis, they need

 not be addressed here.

         This case is about whether Sherman Sorensen, M.D. (“Dr. Sorensen”) violated the False

 Claims Act (“FCA”), 31 U.S.C. §§ 3729–32, by submitting legally false claims for

 reimbursement under the Medicare Act from 2002 to 2011. 13 Dr. Sorensen is a board-certified

 cardiologist experienced in a medical procedure called Patent Foramen Ovale (“PFO”) closure. 14

 A PFO is a “tunnel-like opening between the two upper chambers of the heart” that usually

 closes naturally after birth. 15 It is not uncommon, however, for it to remain open to a degree, and

 for some, it may be medically advisable to eliminate the opening through a transcatheter PFO

 closure. 16

         The Medicare Act provides that items or services that are “not reasonable and necessary

 for the diagnosis or treatment of illness or injury or to improve the functioning of a malformed

 body member” may not be reimbursed. 17 To define “reasonable and necessary,” the Medicare

 Program Integrity Manual (“Medicare Manual”) provides that:

         Contractors shall determine if evidence exist to consider an item or service to be
         reasonable and necessary if the contractor determines that the service is:
             • Safe and effective;
             • Not experimental or investigational . . . ; and


         12
               See Docket No. 424, at 2–8.
         13
           See Docket No. 289 ¶¶ 171–86; United States ex rel. Polukoff v. St. Mark’s Hosp., 895
 F.3d 730, 741 (10th Cir. 2018) (“‘[F]alse or fraudulent’ includes both factually false and legally
 false requests for payment. . . . [Relator] claims the PFO closures do not comply with Medicare’s
 ‘reasonable and necessary’ requirement, meaning Dr. Sorensen submitted legally false requests
 for payment.”).
         14
               See Docket No. 414, at 9.
         15
               Docket No. 384 ¶¶ 27–28 (internal quotation marks and citations omitted).
         16
               Id. at ¶ 31; Docket No. 414, at 7–8.
         17
               42 U.S.C. § 1395y(a)(1)(A); see also Docket No. 384 ¶ 2.

                                                      3
Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22273 Page 4 of 6




              •   Appropriate, including the duration and frequency that is considered
                  appropriate for the item or service, in terms of whether it is:
                     o Furnished in accordance with accepted standards of medical practice
                         for the diagnosis or treatment of the patient’s condition or to
                         improve the function of a malformed body member;
                     o Furnished in a setting appropriate to the patient’s medical needs and
                         condition;
                     o Ordered and furnished by qualified personnel;
                     o One that meets, but does not exceed, the patient’s medical need; and
                     o At least as beneficial as an existing and available medically
                         appropriate alternative. 18

 The Tenth Circuit has held “that a doctor’s certification to the government that a procedure is

 ‘reasonable and necessary’ is ‘false’ under the FCA if the procedure was not reasonable and

 necessary under the government’s definition of that phrase [provided above].” 19

        Relator seeks summary judgment on two issues. He claims there is no genuine issue of

 material fact to challenge (1) that “PFO closures from 2002–2011 were not reasonable and

 medically necessary as a matter of law,” 20 and (2) what constituted the “standard of care/medical

 necessity of PFO/ASD closure in the medical community” during that timeframe. 21 Regarding

 each issue and its subparts, either Relator fails to make a “prima facie demonstration of the

 absence of a genuine issue of material fact,” 22 or Defendants successfully go beyond the

 pleadings to set forth facts admissible at trial “from which a rational trier of fact could find for

 [Defendants].” 23




        18
          Center for Medicare and Medicaid Services, Medicare Program Integrity Manual §
 13.5.4 (Rev. 863, 02-12-19).
        19
             Polukoff, 895 F.3d at 743.
        20
             Docket No. 384, at 34.
        21
             Id. at 42.
        22
             Adler, 144 F.3d at 670.
        23
             Id. at 671 (quoting FED. R. CIV. P. 56(e)).

                                                    4
Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22274 Page 5 of 6




    1. PFO Closures Not Reasonable and Necessary

        Relator argues universally that PFO closures from 2002–2011 were not medically

 reasonable and necessary because they were: (a) investigational and experimental, (b) not

 demonstrated as safe and effective, (c) not demonstrated as having benefit over other forms of

 therapy, and (d) not a generally accepted medical practice. 24 Regarding (a) and (b), Defendants’

 evidence shows a question of material fact exists. 25 Regarding (c), the relevant standard from

 the Medicare Manual states that a reasonable and necessary service must be “[a]t least as

 beneficial as an existing and available medically appropriate alternative.” 26 Relator argues that

 randomized clinical trials did not establish the benefit of PFO closure until 2013, but he fails to

 show such trials are the only way to establish that benefit. 27 Finally, regarding (d), Relator fails

 to show that this language—from the 2014 Medicare Manual and applicable to contractors

 making Local Coverage Determinations 28—applies to Dr. Sorensen. 29

    2. Standard of Care/Medical Necessity of PFO/ASD Closures in Medical Community

        Relator asserts that his evidence regarding the standard of care and medical necessity of

 PFO/ASD closures in the medically community during the relevant period has not been

 “meaningfully challenged.” 30 He argues: (a) transcatheter PFO closures are appropriate only in

 patients with at least one cryptogenic stroke, (b) the diagnosis of cryptogenic stroke must be




        24
             Docket No. 384, at 34–35.
        25
             See e.g., Docket No. 414-3, at 290; Docket No. 382-1, at 179.
        26
             CMS, Medicare Program Integrity Manual § 13.5.4 (Rev. 863, 02-12-19).
        27
             Docket No. 384, at 42; see Docket No. 382-1, at 188, 194–95.
        28
          See Docket No. 382-2, at 22; Docket No. 384, at 40.
        29
          See CMS, Medicare Program Integrity Manual, Exhibits (Rev. 943, 02-21-20)
 (providing definition for “contractor”).
        30
             Docket No. 384, at 42.

                                                   5
Case 2:16-cv-00304-TS-DAO Document 524 Filed 08/19/20 PageID.22275 Page 6 of 6




 made by a neurologist and cardiologist, and (c) this diagnosis requires comprehensive evaluation

 to rule out other potential causes of stroke. 31 Defendants counter that PFO closure is warranted

 in a broader range of patients, 32 and diagnosis by a neurologist is not always necessary. 33 This is

 a material issue of fact that is “essential to the proper disposition of the claim,” 34 as it partially

 determines whether Dr. Sorensen’s procedures met the appropriate standard of care. Both parties

 provide support for their contradictory assertions, and partial summary judgment must be denied.

                                           III. CONCLUSION

         It is therefore

         ORDERED that Relator’s Amended Motion for Partial Summary Judgment (Docket No.

 384) is DENIED. It is further

         ORDERED that Relator’s Motion for the Court to Take Judicial Notice of Certain

 Adjudicative Facts and Materials (Docket No. 381) is DENIED as moot.

         DATED this 19th day of August 2020.

                                                  BY THE COURT:




                                                  Ted Stewart
                                                  United States District Judge




         31
              Id. at 43; see, e.g., Docket No. 382-1, at 375, 426–27.
         32
              Docket No. 414, at 7–8; see e.g., Docket No. 414-2, at 20, 23–27.
         33
              See, e.g., Docket No. 414-2, at 306, 567.
         34
              Adler, 144 F.3d at 670.

                                                     6
